NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  LARRY D. ERVIN,
                  Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2014-7075
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-1923, Judge William A. Moor-
man.
               ______________________

              Decided: February 23, 2015
               ______________________

   KENNETH M. CARPENTER, Law Offices of Carpenter
Chartered, Topeka, KS, for claimant-appellant.

    VERONICA NICOLE ONYEMA, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., MARTIN F. HOCKEY, JR; MEGHAN ALPHONSO, DAVID J.
BARRANS, LARA EILHARDT, Office of the General Counsel,
2                                       ERVIN   v. MCDONALD



United States Department of Veterans Affairs, Washing-
ton, DC.
                ______________________

     Before DYK, MOORE, and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.
    Larry Ervin appeals this judgment of the Court of
Appeals for Veterans Claims (“Veterans Court”) affirming
the decision of the Board of Veterans Appeals (“Board”)
that there was no service connection for Ervin’s alleged
psychiatric disabilities. Because we find that Ervin’s
appeal improperly requests that we reweigh the facts at
issue in his case, we dismiss for lack of jurisdiction.
                     I. BACKGROUND
    Ervin served on active duty in the Navy from April
1970 to December 1970. In his separation examination,
he was evaluated as psychiatrically normal. In 1972, he
applied for compensation benefits for an injury to his
middle figure of his right hand, but did not allege any
psychiatric disabilities. Twenty years later, in June 1992,
Ervin first filed a claim for compensation for psychiatric
disabilities. This claim has been continuously prosecuted
since that time, including multiple remands from the
Veterans Court. During that time, Ervin supported his
claim with evidence based on his lay testimony.
    Relevant to this appeal, on March 2, 2012, the Board
denied Ervin’s claims for service connection for his alleged
psychiatric disabilities. The Board “considered all lay and
medical evidence as it pertains to the issues,” but found
no basis for a service connection, explaining that Ervin’s
assertions regarding his psychiatric manifestations were
not credible, and more reliable evidence weighed against
service connection. On November 13, 2013, the Veterans
Court affirmed the Board’s decision, finding that Ervin
merely challenged the Board’s weighing of the evidence.
ERVIN   v. MCDONALD                                       3



The Veterans Court explained that the Board properly
considered all of Ervin’s favorable evidence and made a
credibility assessment based on other evidence in the
record, properly applying 38 C.F.R. § 3.303(a). Ervin
timely appealed.
                      II. DISCUSSION
    Our jurisdiction over the decisions of the Veterans
Court is limited by statute. Bond v. Shinseki, 659 F.3d
1362, 1366 (Fed. Cir. 2011). Under 38 U.S.C. § 7292(d)(2),
we “may not review (A) a challenge to a factual determi-
nation, or (B) a challenge to a law or regulation as applied
to the facts of a particular case.” 38 U.S.C. § 7292(d)(2)
(2012).
    Ervin argues that the Board relied on a misinterpre-
tation of the term “pertinent evidence” in 38 C.F.R.
§ 3.303(a) because it did not consider relevant lay evi-
dence on the record.     Under 38 C.F.R. § 3.303(a), the
Board must consider “the entire evidence of record,”
including “medical records and all pertinent medical and
lay testimony.” In this case, however, there is nothing in
the record to suggest that the Board failed to consider any
of Ervin’s proffered evidence. Indeed, the Board consid-
ered all of Ervin’s lay evidence, but concluded that, be-
cause multiple parts of the record conflicted with Ervin’s
lay evidence, the more credible evidence weighed against
finding a service connection. Ervin’s arguments, there-
fore, entirely turn on the Board’s credibility findings,
which we do not have jurisdiction to address. See 38
U.S.C. § 7292(d)(2).
                      III. CONCLUSION
    For the foregoing reasons, we dismiss this case for
lack of jurisdiction
                       DISMISSED